Hughes, J. (after stating the facts). We have carefully considered all the testimony in the case, and find that in our opinion the evidence does not show that there was a clear preponderance against the finding of the chancellor, but that the preponderance of the evidence supports the finding. But the tender of $90 which was found by the court to have been made, to pay the balance of the purchase price of the lands in section 16 was not made till after suit had been brought by the appellant, and there was no tender of costs in the cause made by the appellee, and for this reason the decree is so modified as to require that the defendant be required to pay all the costs, and to pay interest on the $90 tendered from the date of the institution of the suit. With this modification the decree is affirmed.